MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 FILED
regarded as precedent or cited before any                         Jun 07 2017, 5:58 am

court except for the purpose of establishing                          CLERK
                                                                  Indiana Supreme Court
the defense of res judicata, collateral                              Court of Appeals
                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Philip R. Skodinski                                      Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana

                                                         Tyler G. Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Rodney J. Applewhite,                                    June 7, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         71A03-1610-CR-2274
        v.                                               Appeal from the Saint Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Elizabeth C.
Appellee-Plaintiff                                       Hurley, Judge
                                                         Trial Court Cause No.
                                                         71D08-1504-F3-19



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 71A03-1610-CR-2274 | June 7, 2017       Page 1 of 5
                                          Case Summary
[1]   Rodney Applewhite was convicted of Level 3 felony armed robbery. The trial

      court sentenced him to six years, all suspended to probation, and ordered two

      of those years to be served on community corrections (to be served in a work-

      release facility with the opportunity to transition to home detention).

      Applewhite now challenges the trial court’s imposition of two years of

      community corrections as a condition of probation. Finding no abuse of

      discretion, we affirm.



                            Facts and Procedural History
[2]   In March 2015, Civon Green and Tony Dean went to a South Bend house to

      rob a marijuana dealer; Applewhite had previously purchased marijuana from

      this dealer and came up with the idea to rob him. Green had an unloaded gun,

      and Dean had a towel rod from Applewhite’s house. When they entered the

      house, a party was occurring. Green brandished the gun and Dean swung the

      rod in order to corral everyone, and they then grabbed a purse and fled without

      robbing the drug dealer (who apparently was not there). Applewhite was

      waiting for them in the getaway car.


[3]   The State charged Applewhite with Level 3 felony armed robbery. After a jury

      had been selected, Applewhite pled guilty.

[4]   At the sentencing hearing, the trial court “struggle[d] to figure out the right

      thing to do.” Tr. p. 6. The court noted that Applewhite had no criminal

      Court of Appeals of Indiana | Memorandum Decision 71A03-1610-CR-2274 | June 7, 2017   Page 2 of 5
      history and had been attending college and in the National Guard at the time of

      the offense. As the court put it, Applewhite’s “life was on track to be something

      great,” but he “jumped feet first into the criminal justice system with an armed

      robbery.” Id. at 7. The court acknowledged that Applewhite did not go into the

      house and was “just the driver”; however, Applewhite was “involved in the

      planning”—indeed, the towel rod came from his house—and “knew what was

      happening.” Id. The court found no aggravators. As mitigators, the court

      identified Applewhite’s age (he was twenty years old at the time of the offense),

      lack of criminal history, and education. Although Applewhite pled guilty, the

      court did not give that fact much weight because he pled guilty after the jury

      had been selected. The court also gave Applewhite’s role in the offense

      minimal weight since he was involved in the planning and execution.

      Accordingly, the court sentenced Applewhite to a below-advisory term of six

      years. See Ind. Code § 35-50-2-5 (sentencing range for Level 3 felony is three to

      sixteen years, with advisory term of nine years). The court suspended the entire

      sentence to probation but ordered that two years of the probation be supervised

      by St. Joseph County Community Corrections. Appellant’s App. Vol. II p. 44.

      The court ordered this supervision to begin with placement in a work-release

      facility but told Applewhite that the corrections program “can change that level

      of supervision . . . if they find it appropriate” and that if he is successful they

      “can transition [him] down [to] home detention without coming back to court

      for court approval.” Tr. p. 9.

[5]   Applewhite now appeals.


      Court of Appeals of Indiana | Memorandum Decision 71A03-1610-CR-2274 | June 7, 2017   Page 3 of 5
                                 Discussion and Decision
[6]   Citing Indiana Appellate Rule 7(B), Applewhite contends that his sentence is

      inappropriate in light of the nature of the offense and his character. However,

      Applewhite’s actual challenge is to the condition of his probation that he spend

      two years on community corrections. See Appellant’s Br. p. 9 (asking us to

      “eliminat[e] the probationary requirement of community corrections”). Such a

      challenge is subject to an abuse-of-discretion analysis.

[7]   A trial court has broad discretion to impose conditions of probation. Hevner v.

      State, 919 N.E.2d 109, 113 (Ind. 2010). Probation is a matter of grace, not a

      right to which a defendant is entitled. Prewitt v. State, 878 N.E.2d 184, 188 (Ind.

      2007). As such, trial courts can impose conditions of probation in an effort to

      safeguard the general public and to mold law-abiding citizens. Cox v. State, 792
N.E.2d 878, 884 (Ind. Ct. App. 2003).

[8]   Here, Applewhite devised a plan to rob a marijuana dealer and was the driver

      of the getaway car. Although he did not enter the house, his accomplices had a

      towel rod and an unloaded gun that they used to corral the partygoers inside.

      The trial court acknowledged that there were many redeeming aspects to

      Applewhite’s character: Applewhite, at age twenty, was a college student and a

      member of the National Guard with no criminal history who “jumped feet first

      into the criminal justice system with an armed robbery.” Tr. p. 7. The court,

      however, had difficulty reconciling that person with the person who did

      “something really bad and dangerous and violent.” Id. at 8. The court carefully


      Court of Appeals of Indiana | Memorandum Decision 71A03-1610-CR-2274 | June 7, 2017   Page 4 of 5
      considered all these circumstances and crafted a below-advisory sentence,

      suspended it all to probation, and then ordered two of those years to be served

      on community corrections in a work-release facility with the opportunity for it

      to be downgraded to home detention. Given the seriousness of the offense, the

      trial court did not abuse its discretion in ordering Applewhite to serve two years

      on community corrections as a condition of his probation.

[9]   Affirmed.

      Bailey, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 71A03-1610-CR-2274 | June 7, 2017   Page 5 of 5